Citation Nr: 1718953	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  97-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the right thigh, Muscle Group XIII. 
 
2.  Entitlement to a separate compensable rating for residuals of a SFW of the right thigh, Muscle Group XIV.

3.  Entitlement to a separate compensable rating for scars of the right thigh and right calf prior to January 6, 2015.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Marine Corps from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in relevant part, continued a 10 percent rating for the Veteran's residuals of a shell fragment wound (SFW) of the right thigh, Muscle Group XIII.

The Board then issued a decision in February 2012 that, in relevant part, increased the rating assigned to residuals of a shell fragment wound of the right thigh to 30 percent. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, based on a Joint Motion For Partial Vacatur And Remand (joint motion), the Court issued an Order remanding for actions consistent with the joint motion the portion of the Board's decision that, in relevant part, denied a rating in excess of 30 percent for residuals of a shell fragment wound of the right thigh for Muscle Group XIII, and failed to grant separate, compensable staged ratings for scars of the right thigh and right calf.  The Court's Order also commented that the Board's February 2012 decision failed to consider whether a separate compensable rating was warranted for residuals of a SFW of the right thigh for Muscle Group XIV.

The Board in turn remanded these issues to the RO, via the Appeals Management Center (AMC), in June 2013, May 2014 and August 2015.  By unappealed rating decision, dated February 2016, the AMC granted service connection for shell fragment wound scars and assigned a 10 percent disability rating, effective January 16, 2015.  The AMC considered this to be a full grant of the benefit sought on appeal.  However, for reasons that will be explained in the remand section below, the Board finds that this is not a full grant of the benefit sought; therefore, the issue continues on appeal.  

The Veteran moved jurisdictions during the course of this appeal, resulting in the transfer of his case.  Consequently, the RO in Wilmington, Delaware, now has jurisdiction over these claims.

The issue of entitlement to separate compensable staged ratings for scars of the right thigh and right calf, prior to January 6, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's residuals of a shell fragment wound of the right thigh more nearly approximate moderately severe damage of Muscle Group XIII.

2.  The preponderance of the competent medical evidence demonstrates that Muscle Group XIV was also injured by the in-service shell fragment wound to the right thigh and the subsequent surgical treatment.

3.  During the entire appeal period, the Veteran's residuals of a shell fragment wound of the right thigh more nearly approximate moderate damage of Muscle Group XIV.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for service-connected residuals of a shell fragment wound of the right thigh, Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, Diagnostic Code 5313 (1996); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.73, DC 5313 (2016).

2.  The criteria for a separate 10 percent rating, but no more, for service-connected residuals of a shell fragment wound of the right thigh, Muscle Group XIV, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.55, 4.56, 4.73, Diagnostic Code 5314 (1996); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.73, DC 5314 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Ratings for Muscle Group Injuries

The Veteran contends that a higher rating is warranted for the residuals of a shell fragment wound (SFW) of the right thigh, which is currently rated at 30 percent under 38 C.F.R. § 4.73, DC 5313 (2016).  See February 2012 Board decision.  The Board notes that while the April 2013 CAVC decision did not vacate the 30 percent rating itself, but rather remanded the issue of entitlement to a rating in excess of 30 percent, the RO has yet to implement the 30 percent rating (as reflected by the 10 percent rating, effective June 17, 1983, on all subsequent rating decision code sheets).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Shell fragment wounds (SFW) often result in impairment of muscle, bone and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. §4.56.  

Evaluation of residuals of SFW injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48,4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. §4.41.

The Veteran's claim for an increased rating was initiated in December 1995.  The schedular criteria for muscle injuries, as well as the provisions of 38 C.F.R. §§ 4.55, 4.56 that relate to evaluation of muscle injuries, were revised effective July 3, 1997, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30,237-240 (1997).  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran generally applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), overruled, in part in Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 2003).  Moreover, if an increased rating is warranted only under the revised criteria, that increase may not be effective prior to the effective date of the change in the law.  See Kuzma, 341 F.3d at 1329.  Correspondingly, VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003.  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000.

After reviewing the regulations in effect at the time of the Veteran's claim and the changes made effective July 1997, the Board finds that the 1997 amendments did not substantially change the criteria pertaining to the Veteran's disability, but rather added current medical terminology and unambiguous criteria.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria and finds that it would not produce retroactive effects since there were no changes in the rating standards for the classifications of disability from muscle injuries (slight, moderate, moderately severe, and severe).  The revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.

Old 38 C.F.R. § 4.55 (1996) contains the following provisions: The following principles as to combination of ratings of muscle injures in the same anatomical segment, or of muscle injuries affecting the movements of a single joint, either alone or in combination or limitation of the arc of motion will govern the ratings: 

(a) Muscle injures in the same anatomical region, i.e., ... (3) pelvic girdle and thigh, will not be combined, but instead, the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. 

(b) Two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an "intermediate" angle... . Claims of an unusually severe degree of disability involving the pelvic girdle and thigh muscles wherein the evaluation under the criteria in this section appears inadequate may be submitted to the Director, Compensation and Pension Service, for consideration under 38 C.F.R. § 3.321(b)(1). 

(c) With definite limitation of the arc of motion, the rating for injuries to muscles affecting motion within the remaining arc may be combined but not to exceed ankylosis at an "intermediate" angle. 

(e) With ankylosis of the knee, the hamstrings (Group XIII) may, if severely injured, received the rating for moderately severe degree of disability as a maximum in combination, and corresponding values for less severe injuries, the major function of these muscles being hip extension. 

(f) With disability such as flail joint, ankylosis, faulty union, limitation of motion, etc., muscle injuries affecting function at a lower level may be separately rated and combined, always reserving the maximum amputation rating for the most severe injuries. 

(g) Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions. 

New 38 C.F.R. § 4.55 (2016) contains the following provisions:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 

(b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323). 

(e) For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.

Under Diagnostic Codes (DCs) 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d). 

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that "slight" muscle disability is found where there has been a simple wound of the muscle without debridement, infection or effects of laceration.  Clinical examination would disclose the presence of a minimum scar, and slight, if any, evidence of fascial defect, atrophy, or impaired tonus.  No significant impairment of function and no retained metallic fragments would be present.  

"Moderate" muscle disability is found where there has been through and through or deep penetrating wounds of relatively short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Clinical examination would disclose the presence of entrance and (if present) exit scars that are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue.  There must be signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests.  

"Moderately severe" muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular cicatrization.  Clinical examination would disclose entrance and (if present) exit scars that are relatively large and so situated as to indicate track of missile through important muscle groups.  There must be indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved compared with the sound side must demonstrate positive evidence of marked or moderately severe loss.  

A "severe" disability evaluation requires extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, with soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  38 C.F.R. § 4.56 (1997).

The above criteria have been in effect since 1945.  However, the definitions of "slight," "moderate," "moderately severe" and "severe" are found in 38 C.F.R. § 4.56, which was amended during the period under review.  Specifically, the new criteria became effective July 3, 1997.

On and after July 3, 1997, 38 C.F.R. § 4.56 provides the following: 

For muscle injury rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A "slight" muscle disability consists of: a simple wound of muscle without debridement or infection, and; service department record of superficial wound with brief treatment and return to duty; healing with good functional results; no cardinal signs or symptoms of muscle disability.  Objectively, a slight muscle disability consists of: a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus, and; no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability contemplates: a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service treatment record or other evidence of in-service treatment for the wound; or, a record of consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, a moderate muscle disability consists of: entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; some loss of deep fascia or muscle substance impairment of muscle tonus and loss of power; or, lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements.  Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

A "severe" muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4). 

If present, the following are also signs of a severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a),(b).

Diagnostic Code 5313 contemplates injury to Muscle Group XIII, the posterior thigh group and the hamstring complex of 2-joint muscles.  Those muscles are the biceps femoris, semimembranosus, and semitendinosus.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Id.  DC 5313 provides that a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 30 percent rating; and a severe muscle disability warrants a 40 percent rating.  Id.

As further explained below, the Veteran is also entitled to a separate, compensable rating under Diagnostic Code 5314, which provides the criteria for evaluating disability to Muscle Group XIV.  This muscle group controls the following functions: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Muscles in the anterior thigh group include: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  For slight injury, a noncompensable rating is assigned.  A moderate injury corresponds to the assignment of a 10 percent rating.  A 30 percent rating may be assigned when there is moderately severe injury.  In addition, a 40 rating is warranted for a severe injury.

Evaluation of muscle injuries as slight, moderate, moderately severe or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  To that end, application of 38 C.F.R. § 4.56(d) necessitates consideration of the totality-of-the-circumstances, and that no single factor is controlling per se.  Tropf v. Nicholson, 20 Vet. App. 317 (2006) (citing Robertson v. Brown, 5 Vet. App. 70 (1993).

Initially, the Board notes that separate ratings under DC 5313 and DC 5314 are permitted as they do not amount to unlawful pyramiding.  See 38 C.F.R. § 4.14.  In particular, DC 5214 rates severity of symptoms located in the Veteran's right anterior thigh muscles, to include the sartorius, rectus femoris, and quadriceps.  DC 5313, however, contemplates the effects of the Veteran's right posterior thigh and hamstring muscles, to include the biceps femoris, semimembranosus, and semitendinosus.  Thus, the Board finds that the symptomatologies of these two disabilities do not overlap and are not duplicative.  Id.; see Esteban, 6 Vet. App. at 261-62.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the right thigh, Muscle Group XIII, is not warranted.  However, a separate 10 percent rating for residuals of a shell fragment wound (SFW) of the right thigh, Muscle Group XIV, is warranted for the entire appeal period.

Facts

Service treatments records show that the Veteran sustained the service-connected injuries caused by shell fragmentation from a booby trap.  The admission report indicates that the Veteran had multiple shrapnel wounds of the right leg, but no apparent major nerve or vascular damage.  X-rays revealed a shell fragment deep in the thigh region of the right trochanter.  Under general anesthesia, it was discovered that the shrapnel fragment had penetrated the right trochanter and was imbedded in the bone.  There was also a laceration of the anterior artery and vein.  The wounds were debrided and irrigated.  Pensrose drains were places and the anterior tibial artery and vein were both ligated.  A narrative summary shows that the largest wound on the right leg was a 4 by 2 inch wound on the upper lateral aspect of the right thigh.  Neurological examination revealed no remarkable abnormalities.

After his initial treatment, the Veteran was transferred to the U.S. Naval Hospital in Yosuka, Japan, where an admission report indicates that he had multiple granulating open wounds on the right thigh and lower leg.  The wounds were secondarily closed under spinal anesthesia.  The Veteran was admitted to the Naval Hospital in St. Albans, New York in March 1967.  Examination upon admission showed limitation of motion of the right lower extremity and numerous scars from a shrapnel injury.  He underwent physical therapy and was discharged in June 1967.

Service treatment records show continued complaints of pain and swelling in the right leg, ankle, and foot.  A September 1967 treatment record shows slight tenderness over the lateral margins of the thigh scar, circulation was within normal limits, and there was no evidence of edema.  In March 1968, and again in September 1968, he sought treatment for pain, cramps and muscle spasms in the right leg.  

Service connection was granted for shell fragment wounds to the right thigh and lower right extremity.  A 10 percent rating was assigned, effective December 30 1968, for moderate impairment to Muscle Group XIII under Diagnostic Code 5313 for shrapnel wound of the right thigh with retained foreign bodies in the right femur.

In October 1994, the Veteran submitted a claim for increased ratings for his shell fragment wounds.  An August 1995 rating decision continued the 10 percent rating for shrapnel wounds to the right thigh.  

A July 1996 rating decision, in relevant part, continued the Veteran's respective 10 percent rating for shell fragment wounds of the right thigh.  The Veteran appealed, asserting that this disability warranted a higher rating.

The Veteran was afforded another VA examination in May 1996.  The examiner noted shrapnel wounds involving the right thigh, right upper calf, and right lower posterior calf.  The examiner also indicated that the Veteran's hospitalizations for his wounds lasted a total of six months, with no fractures of any long bones noted at the time of the original injury.  At this time, the Veteran complained of constant swelling in the right leg.  The Veteran walked without any obvious limp.  The examiner provided a diagnosis of remote shrapnel injury to the right leg involving the thigh and the calf.  There was peripheral edema, but the examiner opined it was not related to his injuries.  

The Veteran was afforded a VA muscle examination in February 1998.  The examiner noted shrapnel wounds over the right thigh, leg, and ankle with no bone or joint injury.  Flare-ups were reported after walking or standing for too long.  The examiner noted some remaining missiles inside the right thigh and right leg that were asymptomatic.  The examiner stated that the muscles affected included muscle group XIV (vastus lateralis, tensor fascia lata, rectus femoris and vastus intermedis); muscle group XII (tibialis anterior); and muscle group XI (gastroc, soleus, and peroneus of the right side).  Entry and exit wounds were not ascertainable.  The Veteran reported persistent symptoms of muscle pain and complained that his activity was limited by fatigue or inability to move joints through a portion of the normal range.  

Physical examination revealed some tissue loss in the right thigh, right calf and right ankle as evidenced by the circumference of the right thigh of 67.5 cm as compared to the 68.5 cm circumference on the left side.  The examiner noted degenerative arthritis of the right knee and ankle, as well as possible nerve damage to the right leg.  There was some muscle weakness in the right lower extremity.  There was some loss of muscle function in the right leg, evidenced by limited motion of the right knee with flexion limited to 100 degrees.  

X-rays showed calcific fusion between the distal tibia and fibula across the interosseous membrane with no soft tissue swelling.  An EMG study showed no evidence of peripheral neuropathy.  X-rays of the right knee showed mild degenerative joint disease.  X-rays of the right femur showed no abnormalities except for a fragment in the proximal thigh.  

The examiner provided the following diagnoses:  shrapnel wound to the right thigh and leg penetrating muscle groups XI, XII, and XIV; degenerative arthritis of the right knee; possible peripheral nerve injury in the right leg with some weakness, but negative EMG; traumatic fusion at distal tibia and fibula; and bullet fragments in soft tissue right proximal femur.  

VA rehabilitation records dated in October 1999 reflect full range of motion in the right knee with crepitus and pain on the end range of motion.  There was also decreased sensation to light touch in the right foot dorsum and toes three to five.  Plantars were down-going, bilaterally.  

The Veteran was afforded a VA examination in January 2001, at which time he complained of diminished feeling in three toes of his right foot, as well as constant pain and swelling in the thigh, calf, and ankle.  The Veteran did not use a cane, crutches or supports, but did use a brace as needed.  The examiner noted an 8-inch incision over the lateral thigh that was nontender; however, pressure caused extreme discomfort.  Motion of the right hip was normal and appeared to have full range of motion.  Likewise, examination of the right knee and ankle showed normal, full range of motion.  Circulation and nerve supply appeared intact, but there was decreased sensation in the middle toe and the surrounding area of the right foot as well as in the adjacent two toes.  

X-rays of the right foot showed osteoarthritis of the ankle joint.  X-rays of the right femur showed no evidence of fracture, but there were metallic fragments within the proximal thigh.  X-rays of the right tibia and fibula showed deformity of the distal fibula with ossification of the intraosseous membrane that was likely post-traumatic in nature.  There were also mild osteoarthritic changes in the ankle joint with no acute fractures noted.

At a November 2002 VA examination, the Veteran complained of continued pain and weakness in the right Achilles tendon area, low back, and right knee.  Examination revealed that the Veteran walked with a cane and a limp favoring the right leg.  He also had a hinged knee brace and an elastic stocking for the right leg from his toes to the knee.  The Veteran reported that he used the stocking in an attempt to control the chronic swelling in the right leg.  Range of motion in the knee was from 0 to 100 degrees with pain at maximum flexion, with no effusion or crepitus.  There was tenderness all about the right knee and leg to the point that the Veteran could not tolerate stress testing.  The Veteran had decreased sensation over the lateral aspect of the distal third of the right leg, extending along the lateral aspect of the right foot into the lateral three toes.

X-rays of the right thigh showed three small foreign bodies in the proximal half of the thigh, measuring an estimated 3/16 of an inch each, but the femur appeared normal.  X-rays of the right leg showed no foreign bodies, but there was ossification of the distal portion of the interosseous membrane, possibly from old trauma.  The bones appeared normal.  

The diagnoses were multiple shrapnel wounds of the right thigh, leg, and Achilles tendon area with ongoing pain; healed laceration of the Achilles tendon; retained foreign bodies of the right thigh; and post-traumatic ossification of interosseous membrane distal right leg.  The examiner stated that the conditions did not prevent the Veteran from gainful employment, but did give him some limitations in terms of inability to sit, stand, or walk for long periods of time.  

The Veteran was afforded another VA examination in April 2004.  The examiner noted that the Veteran could walk 100 feet on flat ground and 20 feet on a 15-degree grade, could climb four stairs, and used a cane and back brace, but denied using a walker or a wheelchair.  The examiner noted the Veteran's history of shrapnel injuries as well as a right knee sprain.  Gait was slow, and the Veteran favored his right leg, but he was able to get on and off the examination table without significant difficulty.  

Physical examination revealed no evidence of swelling or deformity of the hips.  Forward flexion was restricted to 90 degrees due to obesity, but extension was to 20 degrees, internal rotation was to 30 degrees, external rotation was to 60 degrees, abduction was to 40 degrees and adduction was to 25 degrees.  Flexion of both knees was restricted to 90 degrees due to obesity, and bony crepitus was absent.  Neurological, motor status, coordination, and reflexes were normal.  X-rays from November 2002 were reviewed.  A diagnosis of multiple shrapnel wounds of the right thigh, leg, and right Achilles tendon was provided.

The report of a September 2006 VA examination notes a history of shrapnel wounds to the right thigh, leg and Achilles tendon during service.  The Veteran complained of continued chronic pain and edema involving the right lower extremity that was aching and constant in nature.  He also complained of stiffness, weakness, edema, heat, and fatigability involving the right ankle.  Symptoms were worse with prolonged sitting and better with stretching.  He denied any flare-ups.  

Examination revealed a mildly antalgic gait with no assistive device used.  Range of motion testing of the right ankle revealed dorsiflexion to 20 degrees with pain, plantar flexion to 15 degrees with pain throughout the range of motion.  The examiner noted that there would be some decrease in motion due to pain on repetitive use, but it was not possible to quantify the exact limitation in degrees.  The Veteran did complain of tenderness with palpation diffusely over the ankle region.  The Veteran was able to stand on his tiptoes and motor strength was at least 4+ out of 5 in the right lower extremity; however, the Veteran did give way due to pain.  The examiner provided a diagnosis of status post multiple shrapnel wounds involving the right thigh, leg, and Achilles tendon area with chronic pain complaints and well healed scars.  

The report of a September 2009 VA examination notes the Veteran's history of shell fragment wounds in 1967 with an injury to the right thigh and right calf that were treated with debridement of the wound and pain control without infection of the wound.  The Veteran complained of pain in the right lower extremity and reported using a cane to walk due to pain in the right lower extremity.  Examination revealed an antalgic, wide-based gait.  Range of motion testing of the right hip revealed flexion to 90 degrees, extension to 25 degrees, adduction to 20 degrees, abduction to 40 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The examiner stated that the reduced range of motion was due to obesity and pain.  Range of motion testing in the right knee showed flexion to 140 degrees, and extension to 0 degrees.  There was no ligamentous instability, with drawer, Lachman's, and McMurray's tests negative.  Range of motion testing of the right ankle showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no varus or valgus angulation of the os calcis in relationship to the long access of the tibia and fibula.  The examiner noted that the Veteran was independent in walking, transfers and activities of daily living, with no medically enforced bed rest for the last 12 months.  The examiner stated that there was no significantly increased problems reported involving the right lower extremity.

An April 2010 VA examination noted that the Veteran complained of bilateral lower extremity pain with standing and on exertion, with pain in the right leg greater than the left.  He used a cane to walk and had an antalgic gait with no heel-to-toe walking.  He was independent in walking, transfers, and daily activities of living.  There was no medically enforced bed rest in the past 12 months.

Range of motion testing of the right hip showed reduced motion due to obesity, with flexion limited to 100 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  Range of motion testing of the knee was limited due to obesity, with flexion limited to 120 degrees, and extension to 0 degrees.  There was no evidence of ligamentous instability, with drawer test, Lachman's test, and McMurray's test normal.  Range of motion testing in the ankle revealed dorsiflexion 10 to 20 degrees, and plantar flexion to 45 degrees, with no varus/valgus angulation of the os calcis.  The examiner noted no further reduction of the range of motion due to pain, fatigue, weakness or lack of endurance during flare-ups or with repetitive range of motion evaluation.  The examiner further indicated that the Veteran's range of motion in the hips and knees was limited due to his obesity.

X-rays performed in 2009 showed mild degenerative joint disease of the right hip, right knee, and right ankle; an old fracture of the distal tibia, fibula, and superior aspect of the talus head; and metallic foreign bodies in the proximal right thigh.  The examiner ultimately provided a diagnosis of shell wound scars and degenerative joint disease of the hips, knees, and ankles.  The examiner identified that the muscles involved was Muscle Group XIII.

The Veteran was afforded a VA examination in July 2010.  The examiner noted that the Veteran was injured by shell fragments to the right thigh and right calf in 1967.  The affected muscle groups were Muscle Group XI (right calf) and Muscle Group XIII (right anterior thigh).  Currently, the Veteran did not report any complaints of pain in the right lower extremity muscles.  However, the examiner indicated that the Veteran's current complaints of pain were attributed to his degenerative joint disease.  

Physical examination revealed no tendon, bone, joint or nerve damage, no adhesions, no muscle tissue loss, and no muscle herniation.  Muscle strength was 5/5.  Range of motion testing of the right hip showed flexion to 100 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  There was moderate pain on the end range of motion.  Range of motion testing of the knee showed flexion to 120 degrees and extension to 0 degrees with moderate pain on the end of the ranges of motion.  There was normal ligamentous stability, normal anterior/posterior drawer test, and normal Lachman and McMurray's tests.  Range of motion testing of the ankle showed dorsiflexion to 20 degrees, and plantar flexion to 45 degrees with no pain and no os calcis varus/valgus angulation.  The examiner noted that there was no change in ranges of motion due to pain, fatigue, weakness, or lack of endurance on repetitive motion.  The examiner stated that the muscle groups moved the joints with useful range of motion, but with insufficient comfort and limited endurance.

The VA examiner provided a diagnosis of shell fragment wounds in 1967.  There were no joint injuries, and range of motion in the hips and knees was limited due to obesity.  Additionally, the examiner provided diagnoses of right calf injury affecting Muscle Group XI, and a right anterior thigh injury affecting Muscle Group XIII.  The examiner stated that there was no evidence of medically enforced bed rest in the past year.  Further, regarding the Veteran's functional ability, he could walk 1/8 of a mile, could stand for five minutes, and could walk without ambulation aids with a normal, steady, non-antalgic gait.  He was also able to perform transfers.  Activities of daily living were normal and the Veteran was able to drive.

On VA examination in December 2013, the examiner continued the diagnosis for shell fragment wounds in 1967.  The examiner identified Muscle Groups XI, XIII, and XIV as the areas affected by this injury.  The examiner did not find that the Veteran had any scars associated with the muscle injuries.  The examiner also noted that the Veteran did not have any known fascial defects or evidence of fascial defects associated with these muscle injuries.  The Veteran's muscle injuries were also not found to affect muscle substance or function.  There were no signs or symptoms attributable to these muscle injuries.  All muscle group strength testings revealed normal strength.  There was no muscle atrophy.  The Veteran was noted to constantly use a cane.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Imaging studies did not reveal x-ray evidence of retained metallic fragments (such as shell fragments or shrapnel) in any muscle group.  Overall, the examiner commented that the injuries to Muscle Group XIII and XIV resulted in limited painful flexion of the right hip to 110 degrees with pain starting at 105 degrees.  The examiner further noted that the Veteran's muscle injuries did not affect his ability to work, such as resulting in inability to keep up with work requirements due to these muscle injuries.

The Veteran received another VA examination in June 2014.  The examiner provided diagnoses for "shrapnel to right leg involving Muscle Group X, XI, and XII with residual scar."  The examiner further reported that Muscle Groups XIII and XIV were not affected.

VA and private treatment records throughout the period on appeal (and particularly from September 2015 to August 2016) indicate continued complaints of right leg pain and treatment post right knee replacement surgery in 2015.

On VA examination in January 2016, the examiner noted that the shell fragment wounds to the Veteran's "right thigh and right calf were moderate in severity and affected ... Muscle Group XIII (Knee flexors -Hamstrings, Biceps femoris and semimembranosus), and Muscle Group XIV (Knee Extensors - Quadriceps (lateral and Medial), and rectus femoris.  The SFW to the right posterior ankle partially damage the Achilles tendon, but no complete rupture."  The examiner found that the damage to the Veteran's right thigh and calf "caused partial loss of muscles causing pain, weakness, easy fatigability and difficulty walking."  He further commented, "Muscle group XIII are the knee flexors which includes the hamstrings, biceps femoris semimembranosus and semitendinosus and the muscle strength is 4/5."  Additionally, he noted, "The Muscle group XIV are the knee extensors and includes the quadriceps, rectus femoris and sartorius and the shell fragment tracks thru the lateral and medial quadriceps, and rectus femoris.  The strength of this group is 4/5."  The examiner also indicated, "The right thigh wound showed the track of shell fragment is from lateral to medial without fracture of the femur, or damage to the femoral artery of major nerves."  Moreover, the examiner commented that after reviewing the January 2001 VA examination, the damage to Muscle Group XIII and XIV were both moderate, and that this damage was evident since 1967 when the muscles were debrided.  

During the muscle injury physical examination, the January 2016 VA examiner found that there was some loss of deep fascia associated with the muscle injuries.  There was also some loss of muscle substance that was affected by the Veteran's muscle injuries.  The Veteran also had a consistently lowered threshold of fatigue in the right leg that affected Muscle Groups XIII and XIV.  The examiner noted that the Veteran used a walker for mobility assistance due to the SFW and right total knee replacement surgery he had one year ago.  The Veteran was found to walk with a right antalgic gait due to the right knee replacement, SFW of the right thigh, and right hip degenerative joint disease.  X-rays continued to show evidence of retained shrapnel in the soft tissue of the right thigh.  The examiner commented that the Veteran's muscle injuries affect his ability to work and resulted in the inability to keep up with work requirements.  The examiner noted that the Veteran stopped working in 2001 due to the right lower extremity conditions and seizures.  The Board notes that in an August 2013 statement, the Veteran confirmed that he was "medically retired from [work] due to a seizure disorder which was due to injuries received during Vietnam."  See Statement in Support of Claim, received August 26, 2013.

The Veteran received another VA examination in October 2016 to evaluate his right knee and lower leg conditions.  The examiner noted a diagnosis for right knee arthritis since 2015 due to a total knee arthroplasty.  The Veteran endorsed flare-ups that cause him to need to sit down whenever it occurs.  Initial range of motion testing showed right knee flexion and extension from zero to 90 degrees.  Though abnormal, the examiner found that the Veteran's right knee range of motion itself did not contribute to functional loss.  There was pain noted during range of motion testing for flexion, but it did not result in or cause functional loss.  There was evidence of pain with weight bearing and objective evidence of medial tenderness.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing, which did not result in additional functional loss or range of motion after three repetitions.  The examiner found the right knee testing to be medical consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain was the only factor found to significantly limit functional ability with repeated use over a period of time and during flare-ups.  Additional contributing factors of disability were noted to include swelling and disturbance of locomotion.  Muscle strength testing for the right knee was 5/5 for flexion and extension with no reduction in muscle strength.  There was no ankylosis.  Joint stability tests did not result in any abnormalities.  The Veteran did not now have or ever had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  However, the Veteran was noted to have a right side meniscal tear, which resulted in a total knee joint replacement in 2015 with residuals of intermediate degrees of residual weakness, pain, or limitation of motion.  He was also noted to have three prior knee scopes between the 1980's and 1990's.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to any diagnosed right knee condition.  The Veteran regularly used a cane and occasionally used a walker due to his bilateral knee and foot conditions.  Amputation with prosthesis was not found to be equally well served due to the functional impairment of the right knee.  Diagnostic testing revealed right knee arthritis.  The examiner commented that regardless of the Veteran's current employment status, the right knee condition impacted his ability to perform any type of occupational task due to pain with prolonged walking and standing.

In November 2016, an addendum VA muscle injuries examination opinion was provided by the January 2016 VA examiner.  Based on his review of the record, the examiner commented on the severity of the Veteran's SFW of the right thigh since the 1990's, including each muscle group and whether there were any impacted joints and nerves.  The examiner found that Muscle Groups XIII and XIV had moderate damage with 4/5 muscle strength and no nerves affected.  However, there was moderate pain, weakness and difficulty ambulating.  Muscle Group XIII had a moderate effect on knee flexors and Muscle Group XIV had a moderate effect on knee extensors.  The examiner reported that the Veteran's Muscle Group XIV damage is permanent and did not resolve.


Analysis

In evaluating the Veteran's disabilities, the Board is reminded that it is essentially a totality-of-the-circumstances test and that no single factor is per se controlling when evaluating muscle groups under 38 C.F.R. § 4.56(d).  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).

With regard to Muscle Group XIII, throughout the period on appeal, the evidence reflects that the service-connected shell fragment wound residuals of the right thigh are productive of a disability picture that more closely approximates that of moderately severe muscle injury consistent with debridement of the wounds and extensive treatment in service, complaints of fatigue, pain, weakness, or loss of power, retained metallic fragments in the muscle tissue, and likely muscle loss.  38 C.F.R. § 4.56(c) and (d)(2).

A higher evaluation is not warranted under Diagnostic Code 5313 as the evidence  does not more nearly approximate the objective findings associated with a severe muscle injury.  The totality of the circumstances do not tend to show a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements.  Objectively, the evidence does not support a severe muscle disability that consists of ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation does not show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles do not swell and harden abnormally in contraction, and; tests of strength, endurance, or coordinated movements do not indicate severe impairment of function when compared with the uninjured side, and there is no more than mild atrophy.  There is no adhesion of a scar to one of the long bones with epithelial sealing over the bone without true skin covering.  

When evaluating the Veteran's Muscle Group XIII disability under the pre-1997 change in regulations for 38 C.F.R. § 4.56, the evidence does not support a severe rating based on extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-rays do not show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation does not shows moderate or extensive loss of deep fascia or of muscle substance, with soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements do not show positive evidence of severe impairment of function.  

Specifically, the Board finds that the January 2016 VA examiner's opinion is highly probative in rating the Muscle Group XIII disability.  The VA examiner indicated that throughout the period on appeal, the Veteran's Muscle Group XIII injury more nearly approximates a moderate level of severity.  The examiner commented that the strength of this muscle group has been 4/5.  The examiner also indicated, "The right thigh wound showed the track of shell fragment is from lateral to medial without fracture of the femur, or damage to the femoral artery of major nerves."  Moreover, the examiner commented that after reviewing the January 2001 VA examination, the damage to Muscle Group XIII was moderate, and that this damage was evident since 1967 when the muscles were debrided.  During the muscle injury physical examination, the examiner found that there was some loss of deep fascia associated with the muscle injuries to group XIII.  There was also some loss of muscle substance in this group that was affected by the Veteran's muscle injuries.  The Veteran also had a consistently lowered threshold of fatigue in the right leg that affected Muscle Group XIII.  The Board finds this medical opinion highly probative of the Veteran's Muscle Group XIII condition as it takes into account the totality of the circumstances surrounding the entire period on appeal.  See Tropf, 20 Vet. App. at 317.  Accordingly, the Veteran's Muscle Group XIII disability is more nearly approximated by a moderately severe rating as previously granted in the Board's February 2012 decision.

With regard to Muscle Group XIV, throughout the period on appeal, the evidence shows that the service-connected shell fragment wound residuals of the right thigh are productive of a disability picture that more closely approximates that of a moderate muscle injury consistent with deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The record shows consistent complaints from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles.  The evidence further indicates entrance scars, which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of some loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  

A higher evaluation is not warranted under Diagnostic Code 5314 as the totality of the circumstances does not more nearly approximate objective findings associated with a muscle injury that is at least moderately severe, such as entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, or; tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  

When evaluating the Veteran's Muscle Group XIV disability under the pre-1997 change in regulations for 38 C.F.R. § 4.56, the evidence does not support indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Moreover, tests of strength and endurance of muscle groups involved compared with the sound side did not demonstrate positive evidence of marked or moderately severe loss.  Id.  

In particular, the Board finds that the January 2016 VA examiner's opinion is highly probative in rating the Muscle Group XIV disability.  The VA examiner indicated that throughout the period on appeal, the Veteran's Muscle Group XIV injury more nearly approximates a moderate level of severity.  The examiner commented that the strength of this muscle group has been 4/5, and also indicated, "The right thigh wound showed the track of shell fragment is from lateral to medial without fracture of the femur, or damage to the femoral artery of major nerves."  In addition, the examiner commented that after reviewing the January 2001 VA examination, the damage to Muscle Group XIV was moderate, and that this damage was evident since 1967 when the muscles were debrided.  During the muscle injury physical examination, the January 2016 VA examiner found that there was some loss of deep fascia associated with the muscle injuries.  There was also some loss of muscle substance that was affected by the Veteran's muscle injuries.  The Veteran also had a consistently lowered threshold of fatigue in the right leg that affected Muscle Group XIV.  The Board finds this medical opinion highly probative of the Veteran's Muscle Group XIV condition as it takes into account the totality of the circumstances for the entire period on appeal.  See Tropf, 20 Vet. App. at 317.  Furthermore, while the February 1998 VA physical examination revealed some tissue loss in the right thigh, as evidenced by the circumference of the right thigh of 67.5 cm as compared to the 68.5 cm circumference on the left side, the one-centimeter difference is not productive of a moderately severe injury.  See id.  Accordingly, the Veteran's Muscle Group XIV disability is more nearly approximated by a moderate rating.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his residuals of a shell fragment wound of the right thigh.  The Veteran is competent to report symptomatology of pain relating to his residuals of a SFW of the right thigh because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for these disabilities.  

The Board is aware of the Veteran's complaints of pain in his lower right extremity.  However, numerous VA examiners found no additional limitations with regard to Muscle Group XIII and XIV.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).   However, as the findings needed to support higher ratings require clinical findings, the lay assertions made in support of the Veteran's claims for a higher ratings are not entitled to more weight than the objective findings provided by trained medical professionals in evaluating the residuals of a shell fragment wound of the right thigh.  38 C.F.R. § 3.159 (a)(1) (2016); Bostain v. West, 11 Vet. App. 124 (1998).  The Board finds that the most persuasive evidence indicates that the residuals from a shell fragment wound of the right thigh does not warrant higher schedular ratings during the period under consideration than those assigned in this decision.  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a shell fragment wound of the right thigh.  

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's residuals of a shell fragment wound of the right thigh made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the foregoing, the Board concludes that throughout the entire period on appeal, the Veteran's residuals of a shell fragment wound of the right thigh has been no more than 30 percent disabling under DC 5313 and 10 percent disabling under DC 5314.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2001.  While the June 2001 letter was provided after the appealed rating decisions, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded multiple VA examinations with respect to his claim to include most recently in January and October 2016.  During the examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2016.  The Board instructed the AOJ to obtain an addendum medical opinion regarding the severity of the Veteran's right thigh wound and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 30 percent for residuals of a shell fragment wound (SFW) of the right thigh, Muscle Group XIII, is denied.
 
A separate 10 percent rating, but no higher, for residuals of a SFW of the right thigh, Muscle Group XIV, is granted.


REMAND

After a review of the evidence of record, the Board finds that additional development is needed with regard to the issue of entitlement to separate compensable staged ratings for scars of the right thigh and right calf, prior to January 6, 2015.  

As noted in the Introduction section above, in a February 2016 rating decision, the AMC granted a 10 percent disability rating for scars, residuals of SFW, effective January 6, 2015.  While the AMC considered this a full grant of the benefit sought and the Veteran has not disagreed with the effective date of the grant, the Board finds that this is not a full grant and the issue is still before the Board.

Indeed, in the October 2012 Joint Motion for Remand leading to the Court's remand, the parties agreed that the Board should have considered whether a separate compensable rating was warranted for scars residuals of SFW, and whether staged ratings were warranted throughout the appeal period.  The February 2016 rating decision grants a separate compensable rating, but only since January 6, 2015, and not for the entire appeal period.  The AOJ/AMC did not address the appeal period prior to January 6, 2015.  Moreover, the November 2016 supplemental statement of the case that was issued purported to address this issue, but did not actually discuss entitlement to separate compensable staged ratings for the period prior to January 6, 2015.  Therefore, the Board finds there has not been full compliance with the orders of the previous Board remand that requested consideration of the entire appeal period and consideration of staged ratings as was noted in the joint motion.  Accordingly, the issue of entitlement to a separate compensable staged rating for scars as residuals of SFW prior to January 6, 2015 needs to be remanded for adjudication by the AOJ/AMC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to separate, compensable staged ratings for scars of the right thigh and right calf, prior to January 6, 2015, is REMANDED for the following action:

Readjudicate the issue of entitlement to a compensable rating for scars of the right thigh and calf prior to January 6, 2015.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case that addresses all evidence associated with the claims file since the last supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


